PER CURIAM.
This is an appeal from an order of the trial court denying a petition filed pursuant to CrPR 3.850, 33 F.S.A. The order was entered after a full evidentiary hearing. The argument presented on appeal is that the trial court erred in denying the petition upon the basis of the evidence presented upon the petition. We affirm the order appealed upon the rule stated in Plymale v. State, Fla.App.1967, 201 So.2d 85, 86, where it is stated:
* * * * * *
“If the evidence in the record on appeal, viewed in a light most favorable to the trial court’s ruling, supports the order he should be affirmed. See: Crum v. State, Fla.App.1965, 172 So.2d 24; Hennessy v. State, Fla.App. 1967, 198 So.2d 37.”
******
Affirmed.